Citation Nr: 0408842	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  99-11 056 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint and disc disease, lumbar spine, currently rated 60 
percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
joint and disc disease, cervical spine with spinal stenosis, 
status post failed cervical spine surgery, currently rated 40 
percent disabling.

3.  Entitlement to an increased evaluation for degeneration 
of the medial meniscus left knee, currently rated 20 percent 
disabling.

4.  Entitlement to a higher initial evaluation, in excess of 
10 percent, for osteoarthritis right knee.

5.  Entitlement to an increased evaluation for gouty 
arthritis, right elbow, currently rated 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney 


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1953 
to September 1957 and from March 1978 to October 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington 
DC.

During the course of this appeal the veteran relocated to 
Delaware and his claims file has been transferred to the 
jurisdiction of the Wilmington, Delaware Medical and Regional 
Office Center (RO).


REMAND

The veteran contends that his service connected lumbar spine 
disorder, cervical spine disorder, right elbow disorder, left 
knee disorder involving degeneration of the medial meniscus 
and right knee osteoarthitic disorder are all more disabling 
than currently evaluated and, thus, warrant increased 
compensation.

After having carefully reviewed the record, the Board finds 
that the requirements of the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 
and 5126, and codified as amended at 5102, 5103, 5106 and 
5107 (West 2002) have not been satisfied with respect to the 
issues on appeal.  Specifically, the VCAA and the 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim if there is a reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002).

With respect to the specific issues identified above, there 
is nothing in the record that satisfies the notification 
requirements of the VCAA, and action by the RO is needed to 
satisfy those requirements.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 
2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board further notes that, on September 26, 2003, there 
became effective revised rating criteria for the evaluation 
of spine disorders. To date, neither the veteran nor his 
representative has been provided a copy of the newly revised 
regulation; nor has the new regulation been considered in the 
adjudication of the veteran's current claim. 

In view of the above, this matter is REMANDED to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
the following actions:

1.  With respect to the issues identified 
on the title page, the RO should send the 
veteran and his representative a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to these issues. 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA providers who possess records, not 
already associated with the claims file 
pertaining to treatment or evaluation of 
him since his VA examination in September 
2001 for complaints referable to the 
disorders in issue.  After securing any 
necessary release required, the RO should 
obtain all identified records.  The RO 
should then ensure that all relevant 
records of contemporary VA treatment or 
clinical evaluation are associated with 
the veteran's claims file.  

3.  The RO should then schedule the 
veteran for a VA examination by a 
neurologist to determine the severity of 
his cervical and lumbar spine 
disabilities.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examination report 
should include the following:

a.  Any tests, including an 
electromyogram (EMG) and nerve 
conduction studies (NCS), deemed 
necessary should be performed.  
Range of motion studies should be 
performed, and the examiner is 
requested to state the normal range 
of motion of the lumbosacral spine.  
The examiner should identify and 
assess any objective evidence of 
pain.  The examiner should indicate 
whether the veteran has ankylosis of 
the spine.

b.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability on 
use should be assessed in terms of 
additional degrees of limitation of 
motion.  The examiner should also 
express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups.

c.  If neurological involvement is 
identified, the examiner is 
requested to identify the nerve(s) 
involved and indicate whether the 
degree of paralysis is complete or 
incomplete.  If incomplete whether 
the degree is moderate, moderately 
severe, or severe.  The examiner 
should also provide an opinion 
concerning the impact of the 
disability on the veteran's ability 
to work.

4.  The RO should then re-adjudicate the 
claims on appeal, to include 
consideration of the revised rating 
criteria of Diagnostic Code 5243.  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, which 
included the revised rating criteria, and 
given an opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Robert P. Regan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




